Title: From George Washington to Major General Joseph Spencer, 14 December 1776
From: Washington, George
To: Spencer, Joseph



Sir
Head Quarters Bucks County State of Pennsylvania 14th Decemr 1776

I have just recd Advices from Governor Trumbull that a large Fleet of the Enemy’s Ships of War and Transports were lying off New London, with an Intent to make a Descent on some part of N. England.
He desires me to send some General Officers to take the Command of the Militia who are assembling to make the best Opposition in their power. I must therefore request, that you would immediately repair to

New Engld and take the Command at such place as you may find your presence most necessary. I have ordered General Arnold upon the same Service, and beg you may co-operate with him in such Measures, as will be most conducive to the public Good. If any Militia should have arrived from New England to replace those who have lately gone home, you will please to leave as many as will, in your Opinion and that of the Commanding Officer at the Highlands, be necessary to guard those passes, and take the remainder with you; or if you should meet any on their march up, you will please to let as many proceed as will be necessary for the above purpose, (of guarding the Highlands) and take the Remainder back with you. I am Sir yr &ca.
